Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2007 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-16880 BNL FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) IOWA 42-1239454 (State of incorporation) (IRS Employer Identification No.) 7010 Hwy 71 W., Suite 100 Austin, TX 78735 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (512) 383-0220 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, No Par Value (Title of Class) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of Securities Act.Yes [] No [ X ] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act . Yes [] No [ X ] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer []Accelerated filer [] Non-accelerated filer [ X ]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [] No [ X ] The estimated aggregate market value of the voting stock held by non-affiliates of the Registrant as of December 31, 2007 cannot be determined due to the limited trading in the Company’s stock throughout the year (see also Item 5 of Form 10-K regarding the limited trading market for the Company's shares). As of December 31, 2007, the Registrant had outstanding 15,213,712 shares (excluding treasury shares) of Common Stock, no par value (which includes 10,939,400 shares owned by affiliates of the Registrant). DOCUMENTS INCORPORATED BY REFERENCE Selected portions of the Proxy Statement for the Annual Meeting of Shareholders, scheduled for May22, 2008 have been incorporated by reference into Part III of this Form 10-K PART 1 ITEM 1.
